Appeal by defendant from, a judgment of the County Court, Nassau County (Goodman, J.), rendered March 18, 1981, convicting him of criminal mischief in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Review of the record reveals that the court’s alleged errors in failing to charge on intoxication and circumstantial evidence, or to relate the facts to the law in its charge were not preserved for appellate review. Considering the overwhelming proof of guilt, the court’s declaration concerning “all reasonable doubt” was harmless error. Mollen, P. J., Lazer, Mangano and Niehoff, JJ., concur.